                                                 1   7LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendants
                                                     Las Vegas Metropolitan Police Department,
                                                 8   Joseph Lombardo and William Pollock

                                                 9                                          UNITED STATES DISTRICT COURT

                                                10                                              DISTRICT OF NEVADA

                                                11   ESTATE OF CALEB BLAYLOCK, by and                      Case No.: 2:18-cv-01265-JAD-BNW
                                                     through special administrator ROSALIND
                                                12   ROSE BLAYLOCK, ROSALIND ROSE
                                                     BLAYLOCK, individually; STEPHEN                           STIPULATION TO CONTINUE
                                                13   PATRICK BLAYLOCK, individually;                            HEARING ON ECF NO. 34 --
                                                                                                                STIPULATION TO EXTEND
                                                14                            Plaintiffs,                     DISCOVERY (THIRD REQUEST)
                                                     vs.
                                                15
                                                     LAS VEGAS METROPOLITAN POLICE
                                                16   DEPARTMENT, a political subdivision of the
                                                     State of Nevada; JOSEPH LOMBARDO,
                                                17   Sheriff of Clark County, Nevada; WILLIAM
                                                     POLLOCK, individually and in his official
                                                18   capacity; DOES 1 through 10;

                                                19                            Defendants.

                                                20

                                                21              IT IS HEREBY STIPULATED AND AGREED between the parties that the hearing on

                                                22   the parties Stipulation to Extend Discovery (Third Request) [ECF No. 34], currently scheduled
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   for June 26, 2019 at 9:00 a.m., be rescheduled to a date and time after July 5, 2019 that is

                                                24   convenient and acceptable to this Honorable Court.


                                                     2356692_1.doc 6943.142
                                                                                                                                         Page 1 of 2
                                                 1              This request is made due to defense counsel having a full calendar after a week-long

                                                 2   vacation, and Plaintiff’s counsel having a vacation planned from July 1 through July 5, 2019.

                                                 3   This request is made jointly by the parties and not for purposes of delay.

                                                 4              DATED this 19th day of June, 2019.

                                                 5   KAEMPFER CROWELL                                    CALLISTER LAW GROUP

                                                 6
                                                     By:      /s/ Lyssa S. Anderson                      By:   /s/ Mitchell S. Bisson
                                                 7            LYSSA S. ANDERSON                                MITCHELL S. BISSON
                                                              Nevada Bar No. 5781                              Nevada Bar No. 11920
                                                              RYAN W. DANIELS                                  330 E. Charleston Blvd., Suite 100
                                                 8            Nevada Bar No. 13094                             Las Vegas, NV 89104
                                                              1980 Festival Plaza Drive
                                                 9            Suite 650                                        Attorneys for Plaintiffs
                                                              Las Vegas, Nevada 89135
                                                10            Attorneys for Defendants

                                                11
                                                                                                     ORDER
                                                12
                                                                IT IS SO ORDERED that the hearing on the parties’ Stipulation to Extend Discovery
                                                13
                                                     (Third Request) [ECF No. 34], currently scheduled for June 26, 2019 at 9:00 a.m. is vacated and
                                                14
                                                     rescheduled to July 9, 2019 at 10:00 a.m. in LV Courtroom 3B before Magistrate Judge
                                                15
                                                     Brenda Weksler.
                                                16

                                                17                                                   IT IS SO ORDERED.

                                                18

                                                19                                                   UNITED STATES MAGISTRATE JUDGE

                                                20                                                   Dated: June 20, 2019

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23

                                                24


                                                     2356692_1.doc 6943.142
                                                                                                                                             Page 2 of 2
